Citation Nr: 1415927	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-29 505	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a compensable initial evaluation prior to June 8, 2011 and in excess of 10 percent beginning June 8, 2011 for right temporomandibular disc displacement with reduction (jaw disability).

6.  Entitlement to a compensable initial evaluation for basal cell carcinoma (skin cancer).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 1995.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2004 (right knee), October 2006 (tinnitus), and January 2009 (jaw and skin cancer) rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in Reno, Nevada and Waco, Texas.  Jurisdiction of the claims files is currently held by the Waco RO.    In June 2012, the RO granted a staged initial rating of 10 percent for the service-connected jaw disability effective June 8, 2011.  

The Veteran testified at a RO hearing before a Decision Review Officer (DRO) in April 2011, and a transcript of the hearing is of record.

The now reopened claim of entitlement to service connection for a right knee disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a right knee disability was denied by an unappealed rating decision in January 1997.  

2.  Evidence received since the January 1997 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.

3.  The claim for entitlement to service connection for tinnitus was denied by an unappealed rating decision in January 1997; this denial was confirmed by an unappealed rating decision in September 2004.  

4.  Evidence received since the September 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

5.  The Veteran was exposed to acoustic trauma in service.  

6.  The Veteran has experienced tinnitus consistently since service.

7.  The evidence is in equipoise as to whether the Veteran has recurrent tinnitus due to service.

8.  Prior to June 8, 2011, the Veteran complained of jaw popping, pain, and difficulty chewing with no loss of temporomandibular joint motion.  

9.  Beginning June 8, 2011, inter-incisal range of motion was from 0 to 40 mm, with range of lateral excursion from 0 to 5 mm to each side.

10.  The Veteran's residuals of skin cancer do not involve deep or non-linear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches; there is no disfigurement or impairment of function.



CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied entitlement to service connection for a right knee disability has become final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  Evidence received since the January 1997 rating decision that denied entitlement to service connection for right knee disability is new and material; and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The September 2004 rating decision that failed to reopen a claim for entitlement to service connection for tinnitus has become final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

4.  Evidence received since the September 2004 rating decision is new and material; and therefore, the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

6.  The criteria for a compensable initial evaluation prior to June 8, 2011 for jaw disability have not been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2010).

7.  The criteria for an initial evaluation in excess of 10 percent beginning June 8, 2011 for jaw disability have not been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2013).

8.  The criteria for a compensable initial evaluation for skin cancer have not been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7818 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, as well as a duty to assist the claimant in obtaining such information and evidence.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board decision herein is granting the claims to reopen the claim for service connection for a right knee disability, and to reopen the claim for service connection for tinnitus, as well as the reopened claim for service connection for tinnitus, discussion as to compliance with the duties to notify and assist under the VCAA is rendered moot. 

As to the initial rating issues on appeal, the Veteran is appealing the initial rating assignments as to his service-connected jaw disability and service-connected skin cancer.  His filing of a notice of disagreement as to the January 2009 rating decision initial rating assignments does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under the applicable diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned. Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

As to VA's duty to assist, the record contains the Veteran's service treatment records, as well as VA and private post service clinical records.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA clinical evaluations of the service-connected jaw and skin disabilities were obtained in December 2008 and May and June 2011.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA clinical evaluations obtained in this case are adequate because they provide the current symptomatology for each disability sufficient for rating purposes.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination with respect to the initial rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his April 2011 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the DRO asked questions to ascertain the nature of any relevant in-service event or injury and whether the Veteran's current right knee disability and tinnitus are related to his military service.  They also discussed his jaw disability and skin cancer residuals.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

Analysis of the Claims

New and Material Evidence Claims

The Veteran seeks to establish service connection for a right knee disability and for tinnitus.  The RO has declined to reopen the claims and has continued the denials issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Right Knee

In a January 1997 rating decision, the RO denied entitlement to service connection for a right knee disability because any right knee injury resulted from an automobile accident due to the abuse of alcohol.  Notice of the determination was issued later that same month and was not timely appealed.  The Veteran filed a claim to reopen the claim for service connection for right knee disability in April 2004; and this appeal ensues from a rating decision in September 2004, which declined to reopen the claim for service connection for a right knee disability.  The Veteran's November 2004 statement referring to a knee claim is construed by the Board as a notice of disagreement to the September 2004 denial, as it refers to this rating decision.  A Statement of the Case was issued in July 2010, and a substantive appeal was received from the Veteran in July 2010.  

The evidence on file at the time of the January 1997 rating decision consisted of the Veteran's service treatment records, May 1996 evaluation reports for VA purposes, and a December 1996 Administrative Decision.

The Veteran's service treatment records reveal that occasional knee pain was noted in his August 1995 medical history report.

According to a May 1996 VA general examination report, the Veteran complained of an injury to his head, neck, right shoulder, right knee, and back in an automobile accident in service.  He reported that his right knee still bothered him at times.  On physical examination, the Veteran could do a full squat but his right knee was "a little noisy."  There was tenderness along the joint margin, anterolateral aspect of the right knee, as well as mildly painful patellofemoral crepitation.  X-rays of the knee were normal.  The impression was degenerative joint disease of the right knee.  

A December 1996 Administrative VA Line of Duty Decision determined that the injuries incurred by the Veteran in an August 1987 automobile accident were not incurred in the line of duty and were the direct and immediate result of his own willful misconduct due to alcohol abuse.

The evidence received by VA since the January 1997 rating decision consists of VA and private treatment records dated from August 1987 to June 2011 and the Veteran's April 2011 RO hearing testimony and his written statements.  

This evidence includes the Veteran's April 2011 testimony that his current right knee disability is the result of wear and tear from his duties in service.

The Board has reviewed the evidence received into the record since the January 1997 RO denial and finds that new and material evidence has been received sufficient to reopen the claim for service connection for a right knee disability.  

Evidence received since the January 1997 RO denial is new because it had not previously been received by VA, and it is material because it relates to an element of service connection that was missing at the time of the prior final denial, specifically, that the Veteran has a post-service right knee disability due to his duties in service and unrelated to his automobile accident in service.  This evidence raises a reasonable possibility of substantiating the claim for service connection for a right knee disability, as it bears upon one element of a claim for service connection and does not involve the Administrative Decision related to willful misconduct.  In this regard, the Board notes that evidence is presumed credible for the purpose of determining whether it constitutes new and material evidence. 

Therefore, new and material evidence has been received and the claim for service connection for a right knee disability is reopened.  

Tinnitus

In a January 1997 rating decision, the RO denied entitlement to service connection for tinnitus because any service tinnitus resulted from an automobile accident due to the abuse of alcohol.  Notice of the determination was issued later that same month and was not timely appealed.  The Veteran attempted to reopen the claim for service connection for tinnitus in April 2004, which was denied by rating decision in September 2004 and not timely appealed.  A claim to reopen was filed in April 2006 and denied by rating decision in October 2006; the Veteran was notified of the denial later in October 2006 and his July 2007 statement is construed as a notice of disagreement.   A Statement of the Case was issued in July 2010, and a substantive appeal was received by VA in July 2010.  

The evidence on file at the time of the September 2004 rating decision consisted of the Veteran's service treatment records, August 1987 private hospital records, May 1996 evaluation reports for VA purposes, a December 1996 Administrative Decision, and VA treatment records through March 2000.

The Veteran's service treatment records reveal that the Veteran complained on an October 1993 Questionnaire of hearing loss and ringing in his ears since embarking on ship in August 1993; no hearing abnormality was diagnosed.  He complained on his August 1995 separation medical history report, as well as on medical history reports dated in October 1995 and June 1996, of hearing loss; no audiological examination reports for August 1995 and October 1995 are of record.  A June 1996 audiogram shows defective hearing in the right ear.  An audiogram in November 1996 was within normal limits.

Baptist and Naval Hospital records for August 1987 reveal that the Veteran was injured in an automobile accident, which included a head injury but did not mention problems with hearing loss or tinnitus.

The Veteran complained on a May 1996 audiological evaluation of intermittent bilateral tinnitus that began during service.  His hearing was noted to be within normal limits on audiological examination.   

A December 1996 Administrative VA Line of Duty Decision determined that the injuries incurred by the Veteran in an August 1987 automobile accident were not incurred in the line of duty and were the direct and immediate result of his own willful misconduct due to alcohol abuse.

The evidence received by VA since the September 2004 rating decision consists of VA and private treatment records dated from July 2007 to June 2011 and the Veteran's April 2011 RO hearing testimony and his written statements.  

This evidence includes a July 2007 opinion from Dr. M. Miller that it was at least as likely as not that the Veteran's tinnitus is related to service.  

The Veteran underwent VA audiological evaluation in May 2011.  After review of the claims files, the examiner concluded that the Veteran's tinnitus was not related to military noise exposure because there was no evidence of ear damage  now or during service.

The Board has reviewed the evidence received into the record since the September 2004 RO denial and finds that new and material evidence has been received sufficient to reopen the claim for service connection for tinnitus.  

The July 2007 statement from Dr. Miller, which was received after the September 2004 RO denial, is new because it had not previously been received by VA; and it is material because it relates the Veteran's tinnitus to service.  This evidence raises a reasonable possibility of substantiating the claim for service connection for tinnitus, as it bears upon one element of a claim for service connection.  In this regard, the Board notes that evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a claim.

Therefore, new and material evidence has been received and the claim for service connection for tinnitus is reopened.  

The Board has considered whether the Veteran will be prejudiced if the Board proceeds to consider his claim for service connection for tinnitus on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has made arguments on the merits of the claim throughout the appeal period.  He has also had the opportunity to submit evidence and offer testimony on the merits of the claim.  In light of the favorable grant of benefits, there is no possibility of prejudice by the Board's adjudication, in the first instance, of the claim for service connection for tinnitus on the merits.  Curry v. Brown, 7 Vet App 59 (1994).

Service Connection Claim

The Veteran seeks service connection for tinnitus as a result of noise exposure in service.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for service connection for tinnitus will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The evidence of record reveals that the Veteran's awards and citations included expert pistol and expert rifle, as well as naval aviator gold wings. 

The Veteran's service treatment records contain complaints of ringing in the ears beginning in October 1993.  When provided an audiological evaluation in May 1996, the Veteran complained of intermittent bilateral tinnitus that began during service.  

The Veteran testified at his RO hearing in April 2011 that he had tinnitus in service and that he was exposed to acoustic trauma in service from aircraft.

Although Dr. Miller concluded in July 2007 that the Veteran's tinnitus was at least as likely as not due to service, a May 2011 VA opinion opined that it was less likely as not that the Veteran's claimed tinnitus is secondary to service because there was no evidence of ear damage now or during service.

There is evidence both for and against the claim for service connection for tinnitus.  Although the VA opinion in May 2011 did not find that the Veteran's tinnitus is due to service, the evidence shows that the Veteran was an expert with pistol and rifle and had been awarded naval aviator gold wings, which means that noise exposure would be consistent with the circumstances of his military service.  Additionally, he complained of tinnitus in service, on initial post-service VA examination, and in his April 2011 personal hearing.

As to whether the evidence is sufficient to demonstrate that the Veteran has had tinnitus since active service, the Court has specifically held that a Veteran is competent to testify that he experienced an audible sound in his ears in service and had experienced this sound in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, as noted above, the Federal Circuit has held that a layperson, such as the Veteran, is competent to provide a medical nexus when he or she is competent to both diagnose a disability, and report continuity of symptomatology associated with that disability since the onset of the disability.  See Davidson, 581 F.3d at 1316.

Consequently, the evidence is in relative equipoise.  By resolving doubt in the Veteran's favor, as required by law, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Initial Ratings

The Veteran contends that his jaw disability and basal cell carcinoma residuals are more severe than currently evaluated.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Jaw Disability

The January 2009 rating decision on appeal granted service connection for right temporomandibular disc displacement with reduction and assigned a noncompensable initial rating effective April 26, 2006 under Diagnostic Code 9905.  A June 2012 rating decision granted a 10 percent staged initial rating for the service-connected jaw disability effective June 8, 2011.  

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion of temporomandibular articulation is limited to from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The Veteran complained on VA oral evaluation in December 2008 of right-sided temporomandibular popping, mild pain, and difficulty chewing.  He did not have a history of difficulty talking or opening his mouth.  Physical examination did not show any limitation of inter-incisal range of motion, with inter-incisal motion to at least 48 mm and lateral excursion to at least 12 mm to either side.  There was no malunion or nonunion of the mandible.

The Veteran testified at his RO hearing in April 2011 that he had jaw pain on the right side with popping and headaches.

The Veteran complained on VA oral evaluation on June 8, 2011 of temporomandibular pain, difficulty talking, and difficulty opening his mouth.  Physical examination did not show any speech difficulty.  The muscles of mastication were tender to palpation on the right, with crepitus and popping on opening and closing.  There was no malunion or nonunion of the mandible.  Inter-incisal range of motion was from 0 to 40 mm, with lateral excursion from 0 to 5 mm to either side.  Range of lateral jaw motion increased to 10 mm to each side with manipulation of the mandible.  It was noted that the left condylar head of the mandible appeared to be obstructed from full movement in the lateral joint view in the open position.  The diagnosis was internal derangement, right temporomandibular joint, mild.

Based on the above evidence, the Board finds that a compensable initial rating is not warranted prior to VA examination on June 8, 2011 because there is no clinical evidence of loss of jaw motion, either inter-incisal or lateral excursion.  An initial rating in excess of 10 percent is not warranted beginning June 8, 2011 because inter-incisal range is not limited to 21 to 30 mm, as he had motion from 0 to 40 mm.  Additionally, because there was no nonunion or malunion of the mandible on either VA evaluation, a higher rating is not warranted for the Veteran's jaw disability under either the diagnostic code for malunion of the mandible malunion (Diagnostic Code 9904) or the code for nonunion of the mandible (Diagnostic Code 9903).

The Veteran is competent to report the symptoms related to his service-connected jaw problems, such as pain, popping, and difficulty chewing.  His complaints are credible.  The Veteran's complaints have been considered in this case; however, evaluations for VA purposes have not shown the severity required for a higher rating for the disability at issue at any time during the appeal period in question, as discussed above.  See Fenderson.  


Skin Cancer

The January 2009 rating decision on appeal granted service connection for skin cancer and assigned a noncompensable initial rating effective April 26, 2006 under Diagnostic Code 7818 (as in effect prior to October 23, 2008).  

The Veteran's skin cancer is rated under Diagnostic Code 7818 for malignant skin neoplasms.  Under that regulation, the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118.

The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008 unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's original claim for service connection for skin cancer was received prior to October 23, 2008 and he has not specifically requested consideration under the revised criteria, the revised criteria are not for application in this case. 

Under the pertinent regulations, to receive a disability rating for scars, the scar must result in disfigurement of the head, face or neck, be deep or cause limitation of motion, or cover an area exceeding 6 square inches (39 sq. cm), superficial without limitation of motion and cover an area of at least 144 square inches (929 sq. cm), superficial and unstable, or superficial and painful on examination.  38 C.F.R. 38 U.S.C.A. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (as in effect prior to October 23, 2008).

The Veteran was afforded a VA dermatological examination in December 2008.   It was noted that he had had cysts removed from his back and from his neck.  Physical examination did not reveal any scarring.  The diagnosis was basal cell carcinoma of the skin, removed, no recurrence.  The examiner concluded that the Veteran's skin cancer was as likely as not related to his sun exposure in service.  

The Veteran testified at his April 2011 RO hearing that he had skin problems on his back and chest that have led to scarring.

The Veteran indicated on VA skin evaluation in May 2011 that he did not have any symptoms, such as pain or itching, in the area where the skin cancer was removed.  His treatment consisted of using sunscreen and avoiding prolonged sun exposure.  There were no side-effects of treatment and no functional impairment.  Physical examination revealed a 0.4 centimeter brown skin lesion on the upper back with a "stuck-on" appearance, likely a seborrheic keratosis.  Other reported scars included a 3 cm x 2 cm scar of the right upper back, a 3.5 cm x .5 cm scar of the left upper back, a 2 cm x .4 cm scar of the right lower back, a .7 cm x .1 cm scar of the chin, a 1.5 cm x .1 cm scar above the left eyebrow, and a .4 cm x .1 cm scar of the left thumb.  All of these scars were described as superficial and well healed with no loss of function.  The diagnoses were history of basal cell carcinoma, removed in 2000, with no documentation of any new basal cell lesions, asymptomatic, with no limitations; and seborrheic keratosis, which was a provisional diagnosis.

The above evidence does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.  Additionally, there is no disfigurement of the head, face, or neck and no impairment of function.  Therefore, the Veteran is not entitled to a compensable disability rating for the residuals of his skin cancer.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2013).

As previously noted, the Veteran is competent to report the symptoms related to his service-connected skin cancer, such as scar problems.  The Board would note, however, that there is no evidence of problems, such as pain or itching.  Consequently, evaluations for VA purposes have not shown the severity required for a higher rating for the Veteran's skin cancer at any time during the appeal period in question, as discussed above.  See Fenderson.  

Additional Considerations

The Board has also considered whether either initial rating issue should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussions, the Veteran's service-connected jaw disability and skin cancer are contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with either disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that either the Veteran's jaw disability or his skin cancer presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

The Board finds that the available schedular evaluations are adequate to rate each disability.  As such, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted for either disability.   

Finally, as the preponderance of the evidence weighs against higher initial ratings, the benefit-of-the-doubt rule does not apply, and entitlement to a higher initial rating for a jaw disability, either for the period before June 8, 2011 or for the period beginning June 8, 2011, and for skin cancer at any time during the rating period on appeal, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is an element of any appeal for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The Veteran has not contended, and the evidence does not indicate, that the Veteran is unemployable as a result of any service-connected disability, either singularly or in combination.  


ORDER

New and material evidence having been received, entitlement to service connection for a right knee disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.

A compensable initial evaluation prior to June 8, 2011 and in excess of 10 percent beginning June 8, 2011, for service-connected jaw disability, is denied.

A compensable initial evaluation for skin cancer is denied.


REMAND

The Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  

In the present case, the RO has not "de facto" reopened the claim and/or considered such on the merits de novo.  Accordingly, this issue must be remanded to the RO for consideration of such in the first instance on the merits. 

The Board also notes that although degenerative joint disease of the right knee was diagnosed in May 1996, which is within a year of service discharge, there is no VA nexus opinion on file on whether the Veteran has a current right knee disability causally related to service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for all health care providers, including VA, who may possess additional records pertinent to treatment for a right knee disability that are not currently on file, such as treatment records dated after the most recent medical evidence on file dated in June 2011.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO/AMC will obtain and associate with the file all identified records, VA and private, that are not currently on file.  If the RO/AMC is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  The RO/AMC will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any current right knee disorder.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that any right knee disability identified at any time since service, to include the degenerative joint disease noted in May 1996, was incurred in or aggravated by service.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state, and explain why.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the examiner must clarify whether there is evidence that must be obtained in order to render the opinion non-speculative.  Thereafter, the RO/AMC must attempt to obtain such evidence.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The RO/AMC should then re-adjudicate the Veteran's claim for service connection for a right knee disability on a de novo basis, based on all of the evidence of record, to include the May 1996 diagnosis of degenerative joint disease of the right knee.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the appeal should be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


